IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA
UNITED STATES OF AMERICA,
Plaintiff,
VS. No. 3:20-mj-00035-MMS
CHRISTINE PAGADUAN DELACRUZ

Defendant.

eee a ae a

 

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Special Agent Thomas Zajac, being duly sworn, depose and state that:
1. I have probable cause to believe that CHRISTINE PAGADUAN

DELACRUZ has committed the following crimes:

Count 1 — Conspiracy to Distribute Controlled Substances: Between about May 2019
and about January 2020, within the District of Alaska, CHRISTINE PAGADUAN
DELACRUZ knowingly and intentionally combined, conspired, confederated and
agreed together with other persons known and unknown to me to distribute and to
possess with intent to distribute controlled substances to wit: 50 grams or more of actual
methamphetamine and 100 grams or more of a mixture and substance containing a
detectable amount of heroin; all of which is in violation of 21 U.S.C. §§ 841(a)(1) and
(b)(1)(A) and 846.

Count 2 — Distribution of Controlled Substances: On or about May 17, 2019, within the

District of Alaska, CHRISTINE PAGADUAN DELACRUZ knowingly and

JAN 2.3 2020

Case 3:20-mj-00035-MMS Document 1-1 Filed 01/23/20 PageSef 15
intentionally distributed a controlled substance, heroin, in violation of 21 U.S.C. §
841(a)(1) and (b)(1)(C).

Count 3 — Distribution of Controlled Substances: On or about May 22, 2019, within the
District of Alaska, CHRISTINE PAGADUAN DELACRUZ knowingly and
intentionally distributed a controlled substance, heroin and 50 grams or more of actual
methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A).

Count 4 — Distribution of Controlled Substances: On or about June 22, 2019, within the
District of Alaska, CHRISTINE PAGADUAN DELACRUZ knowingly and
intentionally distributed a controlled substance, heroin and 50 grams or more of actual
methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A).

Count 5 — Distribution of Controlled Substances: On or about July 13, 2019, within the
District of Alaska, CHRISTINE PAGADUAN DELACRUZ knowingly and
intentionally distributed a controlled substance, heroin and 50 grams or more of actual
methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A).

Count 6 — Distribution of Controlled Substances: On or about July 26, 2019, within the
District of Alaska, CHRISTINE PAGADUAN DELACRUZ knowingly and
intentionally distributed a controlled substance, heroin and 50 grams or more of actual
methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A).

Count 7 — Distribution of Controlled Substances: On or about August 8, 2019, within
the District of Alaska, CHRISTINE PAGADUAN DELACRUZ knowingly and
intentionally distributed a controlled substance, heroin and 5 grams or more of actual

methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B).

U.S. v. Delacruz
3:20-mj-00035-MMS Page 2 of 15
JAN 2 3 2020

Case 3:20-mj-00035-MMS Document 1-1 Filed 01/23/20 e 2 of 15
BACKGROUND

a I am an investigative or law enforcement officer of the United States, within
the meaning of 18 U.S.C. § 2510(7), and am empowered by law to conduct investigations
of and to make arrests for offenses enumerated in 18 U.S.C. § 2516.

3, I have been a Special Agent with the FBI since January 2017. Since that time,
I have been assigned investigative responsibilities in the areas of drug and gang
investigation in the Anchorage Field Office where I am currently assigned. The Anchorage
Field Office is located within the District of Alaska. During this assignment, I have focused
on drug and gang investigations. I have become familiar with the methods commonly used
by drug traffickers in Alaska. I have been involved in cases involving the investigation and
prosecution of defendants for violations of Title 21 of the United States Code.

4. Through the FBI, I received 21 weeks of specialized training at the FBI
Academy in Quantico, Virginia, where I became familiar with how controlled substances
are consumed, manufactured, packaged, marketed and distributed. My training and
experience has involved, among other things: (1) the debriefing of defendants, witnesses
and informants, as well as others who have knowledge of the distribution and transportation
of controlled substances and of the laundering and concealment of proceeds of drug
trafficking; (2) surveillance; (3) analysis of documentary and physical evidence; and (4)
the execution of search warrants.

//

//

U.S. v. Delacruz
3:20-mj-00035-MMS Page 3 of 15 JAN 2 3 2099

Case 3:20-mj-00035-MMS Document 1-1 Filed 01/23/2 age 3 of 15
PURPOSE OF AFFIDAVIT

a I make this affidavit in support of a complaint under Federal Rules of
Criminal Procedure 3. I believe that there is probable cause to believe that the offenses
described in paragraph 1 have been committed and that DELACRUZ committed them, and
so pursuant to Federal Rule of Criminal Procedure 4(a), I respectfully ask that the court
issue a warrant for the arrest of DELACRUZ.

6. I make this affidavit based, in part, on personal knowledge derived from my
participation in this investigation and, in part, upon information and belief. The sources of
my information and belief are: (oral and written reports about this and other investigations,
which I have received directly or indirectly from officers/agents of the Anchorage Police
Department (APD), Alaska State Troopers (AST), Drug Enforcement Administration
("DEA"), the Federal Bureau of Investigation ("FBI") and/or inspectors from the United
States Postal Inspection Service; as well as sources of information as identified herein; and
physical and electronic surveillance conducted by law enforcement entities which was
reported to me directly or indirectly. This affidavit is intended to show merely that there is
sufficient probable cause, and does not set forth all of my knowledge about this matter.

FACTS IN SUPPORT OF PROBABLE CAUSE

mn In July 2018 the High Intensity Drug Trafficking Area (HIDTA) Anchorage
Airport Interdiction Team conducted a controlled evidence purchase with a CHS. This CHS
was observed purchasing drugs from an individual positively identified as LAMSON

SONEOULAY.

U.S. v. Delacruz
3:20-mj-00035-MMS Page 4 of 15

 

Case 3:20-mj-00035-MMS Document 1-1 Filed 01/23/20 Page 4 of 15
8. On May 7, 2019, APD Detective Elmore debriefed a CHS after officers
contacted this CHS during a traffic stop. During the debrief CHS disclosed he/she could
buy methamphetamine and heroin from an Asian female adult named CHRISTINE
DELACRUZ. CHS had known DELACRUZ for over a year, having completed numerous
drug transactions with her during this time. CHS advised DELACRUZ almost always had
drugs on her person or in her vehicle. CHS provided a contact phone number of 907-887-
4153 for DELACRUZ. CHS additionally used the Facebook app on his/her cellphone and
showed APD Detective Elmore DELACRUZ's profile. APD Detective Elmore later
compared the profile picture of DELACRUZ with a DMV photograph and positively
identified her. CHS also indicated the source of supply for DELACRUZ was a male known
to CHS as "SONEOULAY".

9. Controlled Drug Buy one (1) of six (6): On May 17, 2019 CHS placed a
consensual phone call to DELACRUZ's cellphone, 907-887-4153, and ordered one half
ounce of methamphetamine and four grams of heroin. APD Detective Elmore was present
with CHS during the phone call. DELACRUZ agreed to meet with CHS to complete the
transaction. CHS advised APD Detective Blanton the half ounce of methamphetamine
would cost $250 and the price of each gram of heroin was $100.

10. APD Detective Blanton drove CHS to the buy location. CHS alerted APD
Detective Blanton to the target, DELACRUZ, as she arrived driving a black Acura SUV.
CHS then received a text from DELACRUZ advising she had arrived.

11. | APD Detective Blanton provided CHS with the prerecorded buy funds in the

amount of $650. CHS entered DELACRUZ's vehicle and conducted the transaction.

U.S. v. Delacruz
3:20-mj-00035-MMS Page 5 of 15

Case 3:20-mj-00035-MMS Document 1-1 Filed 01/23/20

/Page BlAN,2 3 9097

6
12. APD Officer Veenstra positively identify the driver of this vehicle as
DELACRUZ. APD Officer Veenstra observed that DELACRUZ was alone in the vehicle
prior to CHS entering it.

13. After the transaction took place CHS walked back to APD Detective
Blanton's vehicle and provided APD Detective Blanton with the drugs just purchased.

14. APD Detective Aldridge weighed the drugs without the packaging, weighing
a total of 5.3 grams. He then conducted a field test of the suspected heroin and it was a
presumptive positive for the presence of heroin.

15. APD Detective Blanton debriefed CHS, who provided the following
information: during the transaction DELACRUZ explained she had a bad batch of
methamphetamine and did not want to sell it to CHS. CHS made the decision to purchase
five grams of heroin from DELACRUZ for $630. In the presence of CHS, in her vehicle,
DELACRUZ removed a piece of heroin from her purse and cut off two chunks of heroin
from a larger piece. The pieces were weighed out and given to CHS in a cigarette pack.
DELACRUZ also informed CHS that she had additional product with her to give to two
other people who she was waiting to meet. CHS further observed a safe on the floor board
of the passenger side that took up most of the foot well where CHS's feet were located.

16. Controlled Drug Buy two (2) of six (6): On May 22, 2019, a drug
transaction was arranged between CHS and DELACRUZ. CHS contacted DELACRUZ
utilizing her telephone number 907-887-4153. The transaction was arranged for two ounces
of methamphetamine and one half ounce of heroin to be purchased for $2,200. APD

4again arrived in

 
   
 

Detective Blanton drove CHS to the drug purchase location. DELACRL
US. v. Delacruz :
3:20-mj-00035-MMS Page 6 of 15

Case 3:20-mj-00035-MMS Document 1-1 Filed 01/23/20 “Page 6 of 15
the same black Acura MDX bearing Alaska license plate GLX175. During the transaction
and while CHS was inside DELACRUZ's vehicle, DELACRUZ answered a call on her
cellphone from a male and DELACRUZ had the call on speaker phone. CHS heard the
male's voice during the conversation and identified the voice as SONEOULAY who called.
CHS had heard SONEOULAY's voice multiple times and stated that SONEOULAY was
DELACRUZ's source of supply.

17. DELACRUZ's cell phone records indicate the cell phone number that called
her on May 22, 2019 during at the time of this drug buy was 907-306-3539. APD Detectives
verified this number is being used by SONEOULAY.

18. APD Detective Aldridge weighed the drugs. The suspected heroin weighed
a total of 12.5 grams and field tested positive for the presumptive presence of heroin. The
suspected methamphetamine weighed a total of 56 grams and field tested positive for the
presumptive presence of methamphetamine.

19. On June 20, 2019, CHS was directed to visit DELACRUZ at her residence
to see why she had not been answering CHS's telephone calls. The conversation was
recorded (pursuant to State of Alaska electronic monitoring search warrant 3AN-19-
01670SW). SONEOULAY called and could be heard during the contact with Delacruz and
Cl. The voice sounded like the same male voice heard during the drug buy on May 22.
2019.

20. DELACRUZ told CHS that SONEOULAY warned DELACRUZ it was
"hot" (a term understood to mean there was law enforcement presence) near DELACRUZ's

residence and that she should be careful. This caused DELACRUZ to be nervous about

US. v. Delacruz
3:20-mj-00035-MMS Page 7 of 15

JAN 2 3 anon
Case 3:20-mj-00035-MMS Document 1-1 Filed 01/23/20 (Page 7 of 15
driving her vehicle with drugs in her possession. SONEOULAY told DELACRUZ that it
was better for her to drive drugs around during the day than at night because law
enforcement could follow her easier at night without her knowing than during the daytime.
SONEOULAY was heard over the phone telling DELACRUZ to find a nice hotel on C
street and that SONEOULAY would need "a whole thing" (a phrase understood to law
enforcement to represent an amount of drugs or money).

21. Controlled Drug Buy three (3) of six (6): On June 22, 2019, a drug
transaction was arranged between CHS and DELACRUZ. CHS contacted DELACRUZ
utilizing her telephone number 907-887-4153. The amount to be purchased was two ounces
of methamphetamine and one ounce of heroin for $3,200. DELACRUZ again arrived in
the same black Acura MDX bearing Alaska license plate GLX175. During the transaction
Delacruz was actively looking for a location to cash two cashier's checks made out in her
name in the amount of $7,000 each. DELACRUZ told CHS she needed to get the money
to "L" (a term used to indicate Lamson SONEOULAY) so she could "re-up" (a common
term understood to mean to be re-supplied with more drugs from SONEOULAY).
According to CHS, DELACRUZ had three large rolls of U.S. currency. CHS believed the
cashier's checks and three large rolls of cash were intended for a large payment to
SONEOULAY in order for DELACRUZ to be re-supplied with a large amount of drugs.

22. APD Detective Aldridge weighed the drugs. The suspected heroin weighed
a total of 20.3 grams and tested positive for the presumptive presence of heroin. The
suspected methamphetamine weighed a total of 56.2 grams and tested positive for the

presumptive presence of methamphetamine.

U.S. v. Delacruz
3:20-mj-00035-MMS Page 8 of 15

 

JAN 2 3 2099

Case 3:20-mj-00035-MMS Document 1-1 Filed 01/23/20 Phe k of 15
23. Following this drug transaction, DELACRUZ was surveilled by law
enforcement. The next stop DELACRUZ made was at the Money Mart located at 6311
Debarr Road, Anchorage, AK. DELACRUZ was observed by law enforcement entering
the store and shortly after leaving with an envelope that appeared to be approximately one
half inch to three quarters of an inch thick.

24. Controlled Drug Buy four (4) of six (6): On July 13, 2019, a drug
transaction was arranged between CHS and DELACRUZ. CHS contacted DELACRUZ
utilizing her telephone number 907-887-4153. The amount to be purchased was two ounces
of methamphetamine and two grams of heroin for $1,200. DELACRUZ again arrived in
the same black Acura MDX bearing Alaska license plate GLX175.

25. APD Detective Blanton weighed the drugs. The suspected heroin weighed a
total of 2.2 grams and tested positive for the presumptive presence of heroin. The suspected
methamphetamine weighed a total of 56.3 grams and tested positive for the presumptive
presence of methamphetamine.

26. Controlled Drug Buy five (5) of six (6): On July 26, 2019, a drug transaction
was arranged between CHS and DELACRUZ. CHS contacted DELACRUZ utilizing her
telephone number 907-887-4153. The amount to be purchased was three ounces of heroin
and two ounces of methamphetamine for $7,000. At approximately 1830 hours law
enforcement personnel observed DELACRUZ's black Acura MDX bearing Alaska license
plate GLX175 parked at her residence. A vehicle that appeared to be a Subaru sedan similar
to the Subaru that SONEOULAY was known to drive was observed parked inside the

garage door which was open. Another vehicle in the driveway was a Honda sedan with a

U.S. v. Delacruz
3:20-mj-00035-MMS Page 9 of 15

 
roof rack and distinct red front emblem bearing Oregon license plate 800DLS, registered
to Lamson SONEOULAY's brother, David SONEOULAY. CHS reported that
SONEOULAY drove this Honda. SONEOULAY had been observed driving this Honda
sedan by APD Detectives during past surveillance operations. SONEOULAY has two
brothers, David SONEOULAY and Sinxay SONEOULAY. During multiple protracted
surveillance operations members of APD and FBI have independently identified the three
SONEOULAY brothers and were able to differentiate their distinct physical
characteristics.

27. Prior to CHS arriving at DELACRUZ's residence, at approximately 2058
hours, the Honda bearing license plate 800DLS departed DELACRUZ's residence, driving
west bound on Port Orford Drive. SONEOULAY was not positively identified as the driver
of the Honda but electronic surveillance showed SONEOULAY's location to be moving
west bound at the same time. At approximately 2202 hours electronic surveillance showed
SONEOULAY's location to be in the Spenard area, west Anchorage. At approximately
2342 hours electronic surveillance showed SONEOULAY's location to have returned to
DELACRUZ's residence.

28. At approximately 2123 hours DELACRUZ instructed CHS to come to her
residence (7745 Port Orford Drive, Anchorage, AK) to make the transaction. CHS was at
DELACRUZ's residence from approximately 2135 hours until 2231 hours. CHS reported
that DELACRUZ told CHS that SONEOULAY would be returning to DELACRUZ's
residence because she owed SONEOULAY $7,000. CHS reported on multiple instances

that SONEOULAY did not like any of DELACRUZ's drug customers to be present while

U.S. v. Delacruz
3:20-mj-00035-MMS Page 10 of 15

 

JAN 2 3 290
Case 3:20-mj-00035-MMS Document 1-1 Filed 01/23/20 Page 10 of 15
SONEOULAY was meeting with DELACRUZ nor did SONEOULAY want DELACRUZ
to sell drugs from her residence at all. DELACRUZ had forced CHS to leave abruptly in
the past when SONEOULAY showed up at DELACRUZ's residence so_ that
SONEOULAY did not see CHS. SONEOULAY did not want anyone to know his identity
as DELACRUZ's supplier.

29. While inside DELACRUZ's residence, CHS observed a large zip-lock bag
containing approximately two pounds of methamphetamine. DELACRUZ also had
approximately one half pound of heroin stored inside her purse.

30. Following this transaction, APD Detective Blanton weighed the drugs. The
suspected heroin weighed a total of 76.7 grams and tested positive for the presumptive
presence of heroin. The suspected methamphetamine weighed a total of 55.7 grams and
tested positive for the presumptive presence of methamphetamine.

31. Controlled Drug Buy six (6) of six (6): On August 8, 2019, a drug
transaction was arranged between CHS and DELACRUZ. CHS contacted DELACRUZ
utilizing her telephone number 907-887-4153. The amount to be purchased was four grams
of heroin and one ounce of methamphetamine for $880.

32. Prior to CHS arriving at DELACRUZ's residence, at approximately 1645
hours a gray Subaru sedan bearing license plate GUV329 was parked in the driveway at
DELACRUZ's residence. SONEOULAY was positively identified as the driver of this
Subaru at approximately 1702 hours, as SONEOULAY departed DELACRUZ's residence.
CHS was instructed not to arrive at DELACRUZ's residence until SONEOULAY departed

DELACRUZ's residence.

USS. v. Delacruz
3:20-mj-00035-MMS Page 11 of 15

 

/\ JAN 23 200
Case 3:20-mj-00035-MMS Document 1-1 Filed 01/23/20 Page 11 of 15
33. During this transaction DELACRUZ instructed CHS to remain in
DELACRUZ's garage because DELACRUZ had another male inside her house. CHS
overheard DELACRUZ and the male inside discussing bank locations where the male
could cash a check. Denali Federal Credit Union was one bank location mentioned by the
male inside and DELACRUZ. DELACRUZ referred to this male as "Skippy". While
DELACRUZ was weighing the heroin in the garage, she heard a vehicle pull into the
driveway at approximately 1736 hours and frantically instructed CHS to leave immediately
through the back door. DELACRUZ later informed CHS that the driver who pulled up
during this transaction was "Hillbilly". According to CHS, DELACRUZ believed it was
SONEOULAY who pulled into the driveway; thus, the reason DELACRUZ instructed
CHS to leave immediately so that SONEOULUAY would not see CHS.

34. Following this transaction, APD Detective Aldridge weighed the drugs. The
suspected heroin weighed a total of 5.1 grams and tested positive for the presumptive
presence of heroin. The suspected methamphetamine weighed a total of 27.4 grams and
tested positive for the presumptive presence of methamphetamine.

35. On September 24, 2019, Anchorage Airport Interdiction Team obtained a
Fed-Ex package containing approximately 20 pounds of methamphetamine. The package
was bound for 7330 Tanaga Circle, Anchorage, AK. SONEOQULAY is known through
surveillance to frequent this address.

36. On January 8, 2020, DELACRUZ was located at her residence 7745 Port
Orford Drive, Anchorage, AK using electronic monitoring. At approximately 1400 hours

SONEOULAY was observed driving a silver Dodge Durango bearing license plate

U.S. v. Delacruz
3:20-mj-00035-MMS Page 12 of 15

  

Case 3:20-mj-00035-MMS Document 1-1 Filed 01/23/20 / Page 12 of 15

dl
KEF118 and at approximately 1406 hours was observed pulling into the driveway at 7745
Port Orford Drive and departed at approximately 1441 hours. At approximately 1957 hours
DELACRUZ departed her residence driving a 2009 black Chevrolet Silverado bearing
license plate JKC683 and was surveilled. At approximately 2028 hours both the Dodge
Durango, KEF118, and Silverado, JKC683, were observed parked in front of 4641 Juneau
Street, Unit # 108. The parking spaces appear to be located directly in front of each unit to
which they are assigned. Each unit appears to have its own stairwell granting access solely
to that unit's front door. At approximately 2030 hours DELACRUZ and SONEOULAY
were observed walking directly to their respective vehicles from the apartment building.
At approximately 2034 hours DELACRUZ and SONEOULAY departed this location and
were surveilled. DELACRUZ was stopped by an APD marked unit after committing a
traffic violation. A strong odor was noted, which the APD detectives present identified as
consistent with the smell of Heroin. DELACRUZ's large hand bag was sitting open on the
front passenger seat of the vehicle in plain view containing translucent zip-lock bags with
a dark substance known by training and experience to be consistent with Heroin. A search
of her vehicle revealed 651 grams of suspected Heroin, 1017 grams suspected
Methamphetamine, 27.9 grams suboxone strips, 14 grams suspected Cocaine, a handgun,
and $20,235 U.S. currency.
PHYSICAL SURVEILLANCE
37. Surveillance is an investigative technique that is used to confirm meetings

and other suspected criminal activity between alleged participants.

U.S. v. Delacruz
3:20-mj-00035-MMS Page 13 of 15

  

Case 3:20-mj-00035-MMS Document 1-1 Filed 01/23/20 “P%
38. During surveillance of DELACRUZ while conducting controlled drug
purchases, law enforcement has observed SONEOULAY leaving or arriving at
DELACRUZ's residence on multiple occasions. Attempts to surveil SONEOULAY have
been made extensively and have been challenging due to his erratic driving behavior,
counter-surveillance techniques, and unpredictable schedule. SONEOULAY has been
observed driving different vehicles which are not registered in his name.

39. On August 22, 2019, physical and electronic surveillance was conducted on
SONEOULAY from approximately 1200 hours to 1500 hours. No suspicious activity was
observed. SONEOULAY traveled from his residence and entered the Federal Court
Building, 222 W. 7th Ave, Anchorage, AK 99513.

40. On August 29, 2019, physical surveillance was conducted on SONEOULAY
from approximately 1600 hours to 2000 hours. At approximately 1652 hours
SONEOULAY was observed removing a small rectangular package from the back of his
vehicle and taking it into DELACRUZ's residence. At approximately 1735 hours
DELACRUZ was observed departing her residence and drove to Hillside Park, 7011
Abbott Rd, Anchorage, AK 99507. At approximately 1742 hours a white male arrived ina
black pick-up truck bearing license plate JJX156 and got into DELACRUZ's vehicle for a
brief amount of time before leaving. At approximately 1744 hours a second male arrived
in a brown Chevrolet Tahoe bearing license plate JLX518 and got into DELACRUZ's
vehicle for a brief amount of time before leaving. At approximately 1747 hours
DELACRUZ departed Hillside Park in her vehicle. In my training and experience, brief

meetings such as these in a public area are consistent with drug trafficking. Furthermore,

U.S. v. Delacruz
3:20-mj-00035-MMS Page 14 of 15

Case 3:20-mj-00035-MMS Document 1-1 Filed 01/23/20 f

 
CHS reporting identified Hillside Park as one of DELACRUZ's frequent meeting locations
to sell narcotics.

41. At approximately 1759 hours, surveillance observed DELACRUZ and
SONEOULAY outside of DELACRUZ's residence. At approximately 1834 hours, a white
male positively identified as Scott RUMANER departed DELACRUZ's residence driving
a maroon Honda CRV bearing license plate LBT877. RUMANER is a known narcotics
distributor in the Kenai, AK area. RUMANER was a frequent caller of SONEOULAY. I
believe that SONEOULAY was RUMANER's main narcotics supplier. At approximately
1852 hours, shortly after RUMANER departed, SONEOULAY departed DELACRUZ's
residence driving a white Jeep. SONEOULAY parked the white Jeep facing north on
Service Road, Anchorage, AK and got into a black pick-up truck bearing Alaska license

plate 1090. The black pick-up truck drove SONEOULAY to his residence, 7217 Bern

oe

THOMAS ZAJAC
Special Agent
Federal Bureau of Investigation

Street, Anchorage, AK, 99507,

Subscribed and sworn to before me
this 23 day of January, 2020.

UNITED GTATES MAGISTRATE JUDGE

 

U.S. v. Delacruz
3:20-mj-00035-MMS Page 15 of 15

Case 3:20-mj-00035-MMS Document 1-1 Filed 01/23/20 Page 15 of 15
